     Case 2:20-cv-01073-ODW-MAA Document 1 Filed 02/03/20 Page 1 of 10 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Meghan E. George (SBN 274525)
 2    Adrian R. Bacon (SBN 280332)
 3    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
 4
      Woodland Hills, CA 91367
 5    Phone: 877-206-4741
 6
      Fax: 866-633-0228
      tfriedman@toddflaw.com
 7    mgeorge@toddflaw.com
 8    abacon@toddflaw.com
      Attorneys for Plaintiff
 9
10                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
11
12    MELISSA MEYER, individually and ) Case No.
13    on behalf of all others similarly )
      situated,                         ) CLASS ACTION
14                                      )
15    Plaintiff,                        ) COMPLAINT FOR VIOLATIONS
                                        ) OF:
16
             vs.                        )
17                                      ) 1. NEGLIGENT VIOLATIONS OF
                                             THE TELEPHONE CONSUMER
18                                      )    PROTECTION ACT [47 U.S.C.
      J DAVID TAX LAW LLC; DOES 1 )          §227 ET SEQ.]
19    through 10, inclusive,            ) 2. WILLFUL VIOLATIONS OF THE
                                             TELEPHONE CONSUMER
20                                      )    PROTECTION ACT [47 U.S.C.
      Defendant(s).                     )    §227 ET SEQ.]
21
                                        )
22                                      ) DEMAND FOR JURY TRIAL
23          Plaintiff, MELISSA MEYER (“Plaintiff”), on behalf of herself and all others
24    similarly situated, alleges the following upon information and belief based upon
25    personal knowledge:
26                               NATURE OF THE CASE
27          1.    Plaintiff brings this action for herself and others similarly situated
28    seeking damages and any other available legal or equitable remedies resulting from


                                  CLASS ACTION COMPLAINT
                                             -1-
     Case 2:20-cv-01073-ODW-MAA Document 1 Filed 02/03/20 Page 2 of 10 Page ID #:2




 1    the illegal actions of J DAVID TAX LAW LLC (“Defendant”), in negligently,
 2    knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
 3    violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
 4    (“TCPA”), thereby invading Plaintiff’s privacy.
 5                                 JURISDICTION & VENUE
 6          2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7    a resident of California, seeks relief on behalf of a Class, which will result in at
 8    least one class member belonging to a different state than that of Defendant, a
 9    Florida limited liability company. Plaintiff also seeks up to $1,500.00 in damages
10    for each call in violation of the TCPA, which, when aggregated among a proposed
11    class in the thousands, exceeds the $5,000,000.00 threshold for federal court
12    jurisdiction. Therefore, both diversity jurisdiction and the damages threshold under
13    the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
14    jurisdiction.
15          3.        Venue is proper in the United States District Court for the Central
16    District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
17    business within the state of California and Plaintiff resides within this District.
18                                           PARTIES
19          4.        Plaintiff, MELISSA MEYER (“Plaintiff”), is a natural person residing
20    in San Dimas, California and is a “person” as defined by 47 U.S.C. § 153 (39).
21          5.        Defendant,   J    DAVID     TAX    LAW      LLC    (“Defendant”       or
22    “DEFENDANT”), is a tax law firm, and is a “person” as defined by 47 U.S.C. §

23    153 (39).

24          6.        The above named Defendant, and its subsidiaries and agents, are

25
      collectively referred to as “Defendants.” The true names and capacities of the

26
      Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are

27
      currently unknown to Plaintiff, who therefore sues such Defendants by fictitious

28
      names. Each of the Defendants designated herein as a DOE is legally responsible



                                       CLASS ACTION COMPLAINT
                                                  -2-
     Case 2:20-cv-01073-ODW-MAA Document 1 Filed 02/03/20 Page 3 of 10 Page ID #:3




 1    for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 2    Complaint to reflect the true names and capacities of the DOE Defendants when
 3    such identities become known.
 4          7.       Plaintiff is informed and believes that at all relevant times, each and
 5    every Defendant was acting as an agent and/or employee of each of the other
 6    Defendants and was acting within the course and scope of said agency and/or
 7    employment with the full knowledge and consent of each of the other Defendants.
 8    Plaintiff is informed and believes that each of the acts and/or omissions complained
 9    of herein was made known to, and ratified by, each of the other Defendants.
10                                FACTUAL ALLEGATIONS
11          8.       Beginning in or around April of 2019, Defendant contacted Plaintiff
12    on her cellular telephone ending in -0208, in an effort to sell or solicit its services.
13          9.       Defendant called Plaintiff on her cellular telephone from a phone
14    number confirmed to belong to Defendant, (888) 470-2715.
15          10.      Plaintiff asked Defendant on at least two separate occasions to cease
16    calling her.
17          11.      However, Plaintiff’s repeated efforts to get Defendant to cease its
18    automated barrage of solicitations were to no avail, and Defendant continued to
19    harass and annoy her with calls.
20          12.      Defendant used an “automatic telephone dialing system”, as defined
21    by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or solicit its
22    business services.

23          13.      Defendant’s calls constituted calls that were not for emergency

24    purposes as defined by 47 U.S.C. § 227(b)(1)(A).

25
            14.      Defendant’s calls were placed to telephone number assigned to a

26
      cellular telephone service for which Plaintiff incurs a charge for incoming calls

27
      pursuant to 47 U.S.C. § 227(b)(1).

28
            15.      Plaintiff is not a customer of Defendant’s services and has never



                                     CLASS ACTION COMPLAINT
                                                -3-
     Case 2:20-cv-01073-ODW-MAA Document 1 Filed 02/03/20 Page 4 of 10 Page ID #:4




 1    provided any personal information, including her cellular telephone number, to
 2    Defendant for any purpose whatsoever.
 3          16.     In addition, on at least one occasion, Plaintiff answered the telephone
 4    and told Defendant to stop calling her. Accordingly, Defendant never received
 5    Plaintiff’s “prior express consent” to receive calls using an automatic telephone
 6    dialing system or an artificial or prerecorded voice on her cellular telephone
 7    pursuant to 47 U.S.C. § 227(b)(1)(A).
 8          17.     Plaintiff alleges upon information and belief, including without
 9    limitation her experiences as recounted herein, especially her experience of being
10    called after expressly requesting that Defendant cease all calls to her, that
11    Defendant lacks reasonable policies and procedures to avoid the violations of the
12    Telephone Consumer Protection act herein described.
13                                 CLASS ALLEGATIONS
14          18.     Plaintiff brings this action individually and on behalf of all others
15    similarly situated, as a member the two proposed classes (hereafter, jointly, “The
16    Classes”). The class concerning the ATDS claim for no prior express consent
17    (hereafter “The ATDS Class”) is defined as follows:
18
                    All persons within the United States who received any
19                  solicitation/telemarketing   telephone   calls    from
20                  Defendant to said person’s cellular telephone made
                    through the use of any automatic telephone dialing
21                  system or an artificial or prerecorded voice and such
22                  person had not previously consented to receiving such
                    calls within the four years prior to the filing of this
23
                    Complaint
24
25          19.     The class concerning the ATDS claim for revocation of consent, to the
26    extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
27    as follows:
28
                    All persons within the United States who received any


                                    CLASS ACTION COMPLAINT
                                               -4-
     Case 2:20-cv-01073-ODW-MAA Document 1 Filed 02/03/20 Page 5 of 10 Page ID #:5




 1                 solicitation/telemarketing     telephone      calls    from
                   Defendant to said person’s cellular telephone made
 2                 through the use of any automatic telephone dialing
 3                 system or an artificial or prerecorded voice and such
                   person had revoked any prior express consent to receive
 4
                   such calls prior to the calls within the four years prior to
 5                 the filing of this Complaint.
 6
            20.    Plaintiff represents, and is a member of, The ATDS Class, consisting
 7
      of all persons within the United States who received any solicitation telephone calls
 8
      from Defendant to said person’s cellular telephone made through the use of any
 9
      automatic telephone dialing system or an artificial or prerecorded voice and such
10
      person had not previously not provided their cellular telephone number to
11
      Defendant within the four years prior to the filing of this Complaint.
12
            21.    Plaintiff represents, and is a member of, The ATDS Revocation Class,
13
      consisting of all persons within the United States who received any
14
      solicitation/telemarketing telephone calls from Defendant to said person’s cellular
15
      telephone made through the use of any automatic telephone dialing system or an
16
      artificial or prerecorded voice and such person had revoked any prior express
17
      consent to receive such calls prior to the calls within the four years prior to the
18
      filing of this Complaint.
19
            22.    Defendant, its employees and agents are excluded from The Classes.
20
      Plaintiff does not know the number of members in The Classes, but believes the
21
      Classes members number in the thousands, if not more. Thus, this matter should
22
      be certified as a Class Action to assist in the expeditious litigation of the matter.
23
            23.    The Classes are so numerous that the individual joinder of all of its
24
      members is impractical. While the exact number and identities of The Classes
25
      members are unknown to Plaintiff at this time and can only be ascertained through
26
      appropriate discovery, Plaintiff is informed and believes and thereon alleges that
27
      The Classes includes thousands of members. Plaintiff alleges that The Classes
28
      members may be ascertained by the records maintained by Defendant.


                                    CLASS ACTION COMPLAINT
                                               -5-
     Case 2:20-cv-01073-ODW-MAA Document 1 Filed 02/03/20 Page 6 of 10 Page ID #:6




 1          24.    Plaintiff and members of The ATDS Class and The ATDS Revocation
 2    Class were harmed by the acts of Defendant in at least the following ways:
 3    Defendant illegally contacted Plaintiff and ATDS Class members via their cellular
 4    telephones thereby causing Plaintiff and ATDS Class and ATDS Revocation Class
 5    members to incur certain charges or reduced telephone time for which Plaintiff and
 6    ATDS Class and ATDS Revocation Class members had previously paid by having
 7    to retrieve or administer messages left by Defendant during those illegal calls, and
 8    invading the privacy of said Plaintiff and ATDS Class and ATDS Revocation Class
 9    members.
10          25.    Common questions of fact and law exist as to all members of The
11    ATDS Class which predominate over any questions affecting only individual
12    members of The ATDS Class. These common legal and factual questions, which
13    do not vary between ATDS Class members, and which may be determined without
14    reference to the individual circumstances of any ATDS Class members, include,
15    but are not limited to, the following:
16                 a.     Whether, within the four years prior to the filing of this
17                        Complaint, Defendant made any telemarketing/solicitation call
18                        (other than a call made for emergency purposes or made with
19                        the prior express consent of the called party) to a ATDS Class
20                        member using any automatic telephone dialing system or any
21                        artificial or prerecorded voice to any telephone number
22                        assigned to a cellular telephone service;

23                 b.     Whether Plaintiff and the ATDS Class members were damaged

24                        thereby, and the extent of damages for such violation; and

25
                   c.     Whether Defendant should be enjoined from engaging in such

26
                          conduct in the future.

27
            26.    As a person that received numerous telemarketing/solicitation calls

28
      from Defendant using an automatic telephone dialing system or an artificial or



                                    CLASS ACTION COMPLAINT
                                               -6-
     Case 2:20-cv-01073-ODW-MAA Document 1 Filed 02/03/20 Page 7 of 10 Page ID #:7




 1    prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 2    claims that are typical of The ATDS Class.
 3          27.    Common questions of fact and law exist as to all members of The
 4    ATDS Revocation Class which predominate over any questions affecting only
 5    individual members of The ATDS Revocation Class. These common legal and
 6    factual questions, which do not vary between ATDS Revocation Class members,
 7    and which may be determined without reference to the individual circumstances of
 8    any ATDS Revocation Class members, include, but are not limited to, the
 9    following:
10                 a.    Whether, within the four years prior to the filing of this
11                       Complaint, Defendant made any telemarketing/solicitation call
12                       (other than a call made for emergency purposes or made with
13                       the prior express consent of the called party) to an ATDS
14                       Revocation Class member, who had revoked any prior express
15                       consent to be called using an ATDS, using any automatic
16                       telephone dialing system or any artificial or prerecorded voice
17                       to any telephone number assigned to a cellular telephone
18                       service;
19                 b.    Whether Plaintiff and the ATDS Revocation Class members
20                       were damaged thereby, and the extent of damages for such
21                       violation; and
22                 c.    Whether Defendant should be enjoined from engaging in such

23                       conduct in the future.

24          28.    As a person that received numerous telemarketing/solicitation calls

25
      from Defendant using an automatic telephone dialing system or an artificial or

26
      prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff

27
      is asserting claims that are typical of The ATDS Revocation Class.

28
            29.    Plaintiff will fairly and adequately protect the interests of the members



                                    CLASS ACTION COMPLAINT
                                               -7-
     Case 2:20-cv-01073-ODW-MAA Document 1 Filed 02/03/20 Page 8 of 10 Page ID #:8




 1    of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
 2    class actions.
 3          30.    A class action is superior to other available methods of fair and
 4    efficient adjudication of this controversy, since individual litigation of the claims
 5    of all Classes members is impracticable. Even if every Classes member could
 6    afford individual litigation, the court system could not. It would be unduly
 7    burdensome to the courts in which individual litigation of numerous issues would
 8    proceed. Individualized litigation would also present the potential for varying,
 9    inconsistent, or contradictory judgments and would magnify the delay and expense
10    to all parties and to the court system resulting from multiple trials of the same
11    complex factual issues. By contrast, the conduct of this action as a class action
12    presents fewer management difficulties, conserves the resources of the parties and
13    of the court system, and protects the rights of each Classes member.
14          31.    The prosecution of separate actions by individual Classes members
15    would create a risk of adjudications with respect to them that would, as a practical
16    matter, be dispositive of the interests of the other Classes members not parties to
17    such adjudications or that would substantially impair or impede the ability of such
18    non-party Class members to protect their interests.
19          32.    Defendant has acted or refused to act in respects generally applicable
20    to The Classes, thereby making appropriate final and injunctive relief with regard
21    to the members of the Classes as a whole.
22                             FIRST CAUSE OF ACTION

23           Negligent Violations of the Telephone Consumer Protection Act

24                                  47 U.S.C. §227 et seq.

25
            33.    Plaintiff repeats and incorporates by reference into this cause of

26
      action the allegations set forth above at Paragraphs 1-32.

27
            34.    The foregoing acts and omissions of Defendant constitute numerous

28
      and multiple negligent violations of the TCPA, including but not limited to each



                                   CLASS ACTION COMPLAINT
                                              -8-
     Case 2:20-cv-01073-ODW-MAA Document 1 Filed 02/03/20 Page 9 of 10 Page ID #:9




 1    and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 2           35.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 3    seq., Plaintiff and the Class Members are entitled to an award of $500.00 in
 4    statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 5    227(b)(3)(B).
 6           36.    Plaintiff and the Class members are also entitled to and seek
 7    injunctive relief prohibiting such conduct in the future.
 8                            SECOND CAUSE OF ACTION
 9    Knowing and/or Willful Violations of the Telephone Consumer Protection Act
10                                  47 U.S.C. §227 et seq.
11           37.    Plaintiff repeats and incorporates by reference into this cause of
12    action the allegations set forth above at Paragraphs 1-32.
13           38.    The foregoing acts and omissions of Defendant constitute numerous
14    and multiple knowing and/or willful violations of the TCPA, including but not
15    limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
16    seq.
17           39.    As a result of Defendant’s knowing and/or willful violations of 47
18    U.S.C. § 227 et seq., Plaintiff and the Class members are entitled to an award of
19    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
20    § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
21           40.    Plaintiff and the Class members are also entitled to and seek
22    injunctive relief prohibiting such conduct in the future.

23                                 PRAYER FOR RELIEF

24    WHEREFORE, Plaintiff requests judgment against Defendant for the following:

25
                                FIRST CAUSE OF ACTION

26
             Negligent Violations of the Telephone Consumer Protection Act

27
                                    47 U.S.C. §227 et seq.

28
                   • As a result of Defendant’s negligent violations of 47 U.S.C.



                                   CLASS ACTION COMPLAINT
                                              -9-
     Case 2:20-cv-01073-ODW-MAA Document 1 Filed 02/03/20 Page 10 of 10 Page ID #:10




 1                  §227(b)(1), Plaintiff and the Class members are entitled to and
 2                  request $500 in statutory damages, for each and every violation,
 3                  pursuant to 47 U.S.C. 227(b)(3)(B); and
 4                 • Any and all other relief that the Court deems just and proper.
 5                             SECOND CAUSE OF ACTION
 6     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 7                                   47 U.S.C. §227 et seq.
 8                 • As a result of Defendant’s willful and/or knowing violations of 47
 9                  U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
10                  and request treble damages, as provided by statute, up to $1,500, for
11                  each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
12                  U.S.C. §227(b)(3)(C); and
13                 • Any and all other relief that the Court deems just and proper.
14                                      JURY DEMAND
15           41.    Pursuant to her rights under the Seventh Amendment to the United
16     States Constitution, Plaintiff demands a jury on all issues so triable.
17
18           Respectfully Submitted this 3rd day of February, 2020.
19                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                       By: /s Todd M. Friedman
20
                                           Todd M. Friedman
21                                         Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
22
23
24
25
26
27
28



                                     CLASS ACTION COMPLAINT
                                               -10-
